—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered July 29, 1996, convicting defendant, after a jury trial, of assault in the second degree and criminal mischief in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 1 year, respectively, unanimously affirmed.
*232Limited testimony that the police had conversations with civilians at the scene of defendant’s arrest was properly admitted, not for its truth, but rather to provide background information that was necessary to explain why the officer handcuffed the complainant and defendant as he arrived on the scene and then uncuffed the complainant and arrested defendant (see, People v Casanova, 160 AD2d 394, lv denied 76 NY2d 786). Furthermore, any possible prejudice was avoided by the court’s limiting instruction at the time the testimony was introduced and again in its final charge to the jury. Concur — Sullivan, J. P., Nardelli, Tom, Mazzarelli and Friedman, JJ.